IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                No. 06-60568                              Fifth Circuit
                              Summary Calendar                         F I L E D
                                                                      September 18, 2007
ALAIN NDONG-NTOUTOUM
                                                                    Charles R. Fulbruge III
                                            Petitioner                      Clerk

v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A74 196 616


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Alain Ndong-Ntoutoum sought 28 U.S.C. § 2241 habeas corpus relief from
his order of removal; his habeas corpus petition was transferred to this court and
converted into a petition for review. See Rosales v. BICE, 426 F.3d 733, 735 (5th
Cir. 2005), cert. denied, 126 S. Ct. 1055 (2006). The sole issue before this court
is whether Ndong-Ntoutoum may obtain relief pursuant to the International
Covenant on Civil and Political Rights (ICCPR). Ndong-Ntoutoum has failed
brief his ICCPR contention for appeal, see Yohey v. Collins, 985 F.2d 222, 224-25


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-60568

(5th Cir. 1993), and, in any event, he may not obtain relief under the ICCPR.
See Martinez-Lopez v. Gonzales, 454 F.3d 500, 502 (5th Cir. 2006).
      PETITION DENIED.




                                      2